Citation Nr: 1811806	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss disability.

2. Entitlement to an evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and alcohol use disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

During the course of the appeal, a March 2014 rating decision increased the Veteran's evaluation for PTSD with MDD and alcohol use disorder (hereinafter, "PTSD") from 30 percent disabling to 70 percent disabling, effective April 22, 2010.

In October 2016, the Veteran's representative withdrew the Veteran's request for a Board hearing and requested a 60 day extension to obtain additional evidence. The Board finds that the Veteran withdrew his request for a hearing and has granted and implemented the extension. 

The record indicates that the Veteran's service-connected disabilities may prevent him from working. Because a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), it has been added as an issue on the title page.

The issues of entitlement to a higher evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested in Level III hearing acuity for both ears.

CONCLUSION OF LAW

The criteria for a compensable evaluation have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (Code) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that VA treatment records contain audiometric testing that is unclear about which speech recognition test was used. See May 2013 VA treatment records. VA requires the use of Maryland CNC testing when assigning ratings for a hearing loss disability. See 38 C.F.R. § 4.85. The Board finds that remand to clarify what testing was used in May 2013 is unnecessary, because the Veteran underwent a VA examination less than one year later and because there is no indication his hearing loss significantly decreased during that time. See Savage v. Shinseki, 24 Vet. App. 259 (2011). To the contrary, the Veteran's speech recognition actually increased from testing during a June 2010 VA examination and the most recent VA examination in March 2014. Accordingly, the Board finds that it may proceed with adjudication.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II. Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the matter or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the matter, in which case the matter is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any appeal for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness. The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the Veteran's average puretone thresholds. The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85.

Either Table VI or VIA of 38 C.F.R. § 4.85 is used to determine the correct Roman numeral designation. Table VIA is employed when an examiner certifies that the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86). One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more. 38 C.F.R. § 4.86(a). Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more. 38 C.F.R. § 4.86(b).

The Veteran filed his claim in December 2009. During a June 2010 VA examination, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
45
55
60
75
58.75
LEFT
40
55
60
75
57.50

Speech audiometry, using Maryland CNC testing, revealed speech recognition ability of 88 percent bilaterally. The Veteran reported that he had worn hearing aids for several years.

February 2012 VA treatment records reflect audiometric testing accompanied by non-Maryland CNC speech recognition testing. May 2013 VA treatment records reflect audiometric testing accompanied by word recognition scores using unknown testing (see discussion above). 

During a March 2014 VA examination, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
50
60
60
75
61.25
LEFT
50
60
65
70
61.25

Speech audiometry, using Maryland CNC testing, revealed speech recognition ability of 92 percent bilaterally. The examiner stated that the use of word recognition scores was appropriate. The Veteran reported that he was unable to hear moving vehicles in front of him, and had been disciplined at work for not walking out in front of vehicles.

The record does not reflect that the Veteran has an exception pattern of hearing loss pursuant to 38 C.F.R. § 4.86, nor did any examiner certify that use of the speech recognition testing would be inappropriate. Accordingly, the Board will not use Table VIA in its analysis.

Using Table VI and the results from both VA examinations (separately), hearing acuity was no greater than Level III bilaterally. Applying the Roman numeric designations to Table VII, the result is a noncompensable (0 percent) disability rating for the Veteran's service-connected bilateral hearing loss disability. See 38 C.F.R. § 4.85, Code 6100. 

The audiometric results from VA treatment records cannot be used because they are not accompanied by Maryland CNC speech recognition testing.

The Board acknowledges that the Veteran has worn hearing aids during the appeal period and that he has difficulty hearing vehicles. However, using the schedular criteria, a Veteran who is prescribed hearing aids and has difficulty hearing may still be assigned a noncompensable rating. As indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. The probative medical evidence does not show the Veteran's hearing loss has ever reached a disability rating in excess of 0 percent disabling during the appeal period. Considering the results of the VA examinations, entitlement to a compensable for bilateral hearing loss must be denied.




ORDER

Entitlement to a compensable evaluation for a bilateral hearing loss disability is denied.


REMAND

The record suggests that the Veteran continues to receive periodic treatment for his PTSD. See 2011 through 2014 VA treatment records. Records of ongoing treatment are clearly pertinent and may be critical evidence in an appeal seeking a higher evaluation; VA records are constructively of record and therefore should be secured on remand.

The Veteran last underwent a VA PTSD examination in March 2014. While the mere passage of time does not obligate VA to have the Veteran reexamined, see Palczewski v. Nicholson, 21 Vet. App. 174 (2007), the issue is already being remanded for another reason. Accordingly, the Veteran should be afforded a new VA examination to assess the current severity of his service-connected disability. See Green v. Derwinski, 1 Vet. App. 121 (1991).

The AOJ should give the Veteran the opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and provide any additional evidence relating to his inability to work during the appeal period.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's psychological disability from April 2010 to December 2010 and from January 2014 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disability are associated with the record.

2. The AOJ should provide the Veteran appropriate notice of VA's duties to notify and assist in regards to how to substantiate a claim for entitlement to TDIU, to include providing him a VA Form 21-8940. The Veteran should assist in the matter by providing the requested information.

3. After the above development has been completed, the AOJ should arrange for the Veteran to be examined to determine the current severity of his service-connected PTSD. The Veteran's record must be reviewed by the examiner in conjunction with the examination and such review should be noted. The examiner should identify each symptom of PTSD found. The examiner must specifically address the associated functional limitations and resulting expected impact on social and occupational functioning.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


